Citation Nr: 0615482	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-22 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1970 to February 1977 and from May 1999 to August 
1999.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
bilateral hearing loss, rated noncompensable.  

A May 2004 statement from the veteran appears to be seeking 
an increased rating for his service-connected residuals of a 
right tibia fracture.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

It is not shown that the veteran had hearing acuity less than 
Level I in either ear at any time during the appeal period.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 
4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the rating decision 
on appeal.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  A February 2004 letter explained the evidence 
necessary to substantiate the claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
information he had that might support his claim.  While the 
veteran was not provided with notice regarding disability 
ratings and effective dates prior to the rating decision on 
appeal, the purpose of this notice was fulfilled when service 
connection was granted and an initial disability rating and 
effective date were assigned; thus, any technical notice 
deficiency (including in timing) earlier in the process was 
not prejudicial to the veteran.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  A May 2004 
statement of the case provided the veteran with notice of the 
criteria for rating hearing loss and readjudicated the matter 
under those criteria.  See 38 U.S.C.A. § 7105.  The veteran 
has had ample opportunity to respond/ supplement the record.  
Finally, the veteran has not alleged that notice in this case 
was less than adequate.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA audiological evaluation (with 
audiometric studies) in April 2004.  He has not identified 
any evidence that remains outstanding.  Thus, VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

On VA audiological evaluation in April 2004, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
35
45
LEFT
5
5
35
40
55

The average puretone threshold was 28 in the right ear and 34 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in both ears.  The 
diagnosis was bilateral mild to moderate sensorineural 
hearing loss.  

April, May, and June 2004 veteran statements report 
inadequacies from his April 2004 examination.  Specifically, 
he noted that when he told the examiner he did not "fully 
recognize a word" she had told him to guess what the words 
were when he was unsure.  He stated there were four words he 
did not recognize and that prior to guessing these words, he 
indicated to the examiner he was making a guess; however, she 
did not take his guessing into consideration when she 
calculated his speech recognition score.  The veteran 
complained the test was given in a sound proof booth that 
"in no way represent[ed] the challenge of understanding 100% 
of all words in the outside world."  He noted his wife could 
verify he did not have 100% word recognition in the "real 
world."  He asked that his word recognition score be 
recalculated to take into consideration the four words he 
guessed, so his speech recognition score would equal 84%.  He 
said combining an 84% score in the VA rating tables with the 
average puretone thresholds from his April 2004 examination 
would give him a 10 percent rating.  

C.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing completed by a 
state-licensed audiologist.  See 38 C.F.R. § 4.85.  Where 
there is an exceptional pattern of hearing impairment (as 
defined in 38 C.F.R. § 4.86) the rating may be based solely 
on puretone threshold testing.  See 38 C.F.R. § 4.85, Table 
VIA.  One exceptional pattern of hearing impairment occurs 
when the puretone thresholds in each of the four frequencies 
(1000, 2000, 3000 and 4000 Hertz) are 55 decibels or greater.  
Another occurs when the puretone threshold at 1000 hertz is 
30 decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

D.	Analysis

Official audiometry taken in April 2004 revealed average 
puretone thresholds of 28 decibels in the right ear and 34 
decibels in the left ear.  Speech discrimination was noted to 
be 100 percent in both ears.  Under Table VI, such hearing 
acuity constitutes Level I hearing in each ear and, under 
38 C.F.R. § 4.85, Table VII, warrants a noncompensable rating 
under Code 6100.  No certified audiometry showed an 
exceptional pattern of hearing that would warrant rating the 
disability under the alternate criteria in Table VIA.  
As the current noncompensable rating assigned for the 
veteran's bilateral hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.

The veteran's lay assertions that his hearing impairment is 
greater than reflected by a noncompensable rating are 
insufficient to establish this is so.  He is a layperson, and 
not competent to establish the level of hearing disability by 
his own opinion.  Specifically, he argues that the results 
from his speech recognition test were inaccurate because his 
[correct] guesses on four of the words during the test were 
not taken into consideration when calculating his score; 
also, he did not believe the testing conditions reflected 
real world conditions.  He believes the speech recognition 
score should be 84%.  

The Board is neither competent nor authorized to revise the 
veteran's speech recognition scores.  It is noteworthy, 
however, that even if the speech recognition scores for each 
ear was 84% (as alleged), such score, combined with the 
puretone thresholds obtained in April 2004 (which the veteran 
has not challenged as inaccurate), would correlate to Level 
II hearing in each ear (under Table VI), and under (Table 
VII) would still warrant a noncompensable rating.  

As noted above, testing for hearing loss requires a speech 
discrimination test conducted in a controlled setting (not 
under "real world" conditions), and the rating of hearing 
loss disability involves the mechanical application of the 
rating schedule, which here results in a noncompensable 
rating.  See Lendenmann, supra.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence or allegation in the record of 
'marked' interference with employment or frequent 
hospitalizations due to hearing loss, or other factors of 
like gravity which would suggest that referral for 
extraschedular consideration is indicated.




ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


